         Case 2:20-cv-02874-CMR Document 7 Filed 03/25/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARIA DOMINGUEZ CIFUENTES
                              Plaintiff,
                                                        CIVIL ACTION NO. 20-2874
                    v.
 DR. JAY JEMAIL
                              Defendant.


                                             ORDER

       AND NOW, this 25th day of March 2021, upon consideration of Defendant’s Motion to

Dismiss [Doc. No. 2] and Plaintiff’s Response or in the alternative Motion to Amend [Doc. No.

5], and for the reasons stated in the accompanying Memorandum Opinion, it is hereby

ORDERED that the Motion to Dismiss is GRANTED as to all claims. It is further ORDERED

that Plaintiff’s Motion to Amend is GRANTED and Plaintiff may file an amended complaint by

April 16, 2021, if she can do so in conformity with the Memorandum Opinion.

       The Clerk is directed to CLOSE the case for statistical purposes; the case will be

reopened if an amended complaint is filed.

       It is so ORDERED.

                                                           BY THE COURT:

                                                           /s/ Cynthia M. Rufe

                                                           CYNTHIA M. RUFE, J.
